Citation Nr: 1420160	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-36 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability, to include: fracture of the palate and teeth.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a bilateral arm disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a rhino-sinus disability, to include sinusitis.

6. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) as an appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in June 2009 and January 2010. 

In March 2014, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Waco RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for sinusitis; but during the course of his appeal, he has been diagnosed with a rhino-sinus disability, other than sinusitis.  As such the Board has characterized the issue of entitlement to service connection for sinusitis into entitlement to service connection for a rhino-sinus disability, to include sinusitis.  See Id. 

During his March 2014 hearing, the Veteran indicated that he suffered from spots, or lesions, on his arms since his time in the military.  The Veteran has been diagnosed with dermatitis and psoriasis on his arms, as well as, other parts of his body.  It appears that the issue of entitlement to service connection for a skin disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  

The issues of entitlement to service connection for: a bilateral arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, sleep apnea, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an October 1995 rating decision, the Houston RO denied the Veteran's claim of service connection for a fractured palate.  This decision was not appealed within one year.

2. The evidence received since the October 1995 rating decision as to the issue of service connection for a fractured palate is relevant and not cumulative of facts previously considered.

3.  The evidence of record does not indicate that the Veteran has a current diagnosis of a dental disability (other than temporomandibular joint capsulitis) or has been diagnosed with one during the course of the appeal period.
CONCLUSIONS OF LAW

1. The October 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

2. New and material evidence having been received; the claim for service connection for a fractured palate is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3. The criteria for service connection for a dental disability, to include: fracture of the palate and teeth have not been met. 38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.

The Veteran in this case was initially denied service connection for a fractured palate in an October 1995 rating decision.  The RO explained that there was no record of a fractured palate in service and that there was no current disability, and as such there was no basis on which to associate the Veteran's condition to service.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that this claim be reopened.  In this regard, the Board notes that the Veteran provided testimony at an March 2014 Travel Board hearing regarding how the Veteran suffered a fractured palate during an in-service fall, which caused multiple injuries and may have caused others to be overlooked.  

As, prior to the October 1995 rating decision, the Veteran's testimony was not of record at the time of the previous denial, the evidence is new, and it is material, in that it relates to a previously unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim will be reopened.

Service Connection for a Dental Disability

While in service, the Veteran fell head first from a height of ten to fifteen feet and sustained multiple injuries, including fractures of the maxilla and several teeth.  Due to this injury and the resulting surgery, the Veteran has argued that he is entitled to service-connection for a dental disorder.  However, the Board finds that while the Veteran suffered an in-service fracture of the maxilla, the Veteran has not been diagnosed with a current dental disability (apart from his already service-connected temporomandibular joint capsulitis (TJC)).  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In the absence of proof of a present "disability", there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as will be discussed below, the Veteran's claim for a dental disability must be denied.

The evidence of the file is clear that the Veteran suffered several fractured teeth and a fracture of the anterior maxilla during his August 1992 in-service fall.  However, while the Veteran may have suffered injuries at the time of the fall, the Board can only grant disability benefits for disabilities present during the appeal period.  

Despite the numerous medical records in the Veteran's file, the only current dental disability is his TJC, for which he is already service-connected.  

The Veteran underwent VA examinations in March 2010 and December 2011.  While the VA examiner in March 2010 was mistaken when he stated that there was no previous maxilla fracture that required intervention, the examiner did review current x-rays of the Veteran's mouth.  These x-rays did not provide evidence of any malunion or non-union of the maxilla or the mandible.  The Veteran's previously fractured teeth were noted to be fully restored.  

The December 2011 VA examiner noted that the Veteran sustained a maxillary alveolar fracture, which caused malposition of several upper anterior teeth.  The examiner stated that these teeth were repaired through repositioning and wiring.  The Veteran indicated that the he currently suffers from increasing headaches/facial pain, which become worse with head, neck, and TM joint pain.  The examiner denied any loss of bone in the maxilla or mandible, or any malunion of the maxilla.  The examiner reported that the extraoral exam was relatively unremarkable with no swelling, drainage, or deformity.  The examiner did report the Veteran had shallow disclusion with some constriction of the maxilla.  Occlusion was noted to be stable.  The examiner reviewed the Veteran's 2010 x-rays, which did not reveal any bony abnormalities or pathology.  The examiner's diagnosis was TJC and mild bilateral pain of the jaw muscles, which was related to the Veteran's TJC.

The Veteran has not provided medical records indicating another dental disability.  Further, the Veteran when reporting his current dental disability has not indicated any symptoms beyond jaw joint pain and headaches.  

In this regard, the Board notes that the Veteran is already service-connected for TJC and migraine headaches.  

While the Board understands that the Veteran is capable of lay diagnosis, the Veteran has not provided a diagnosis of a non-service connected dental condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board notes that most dental conditions are of a complex nature that are beyond the capability of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Simply put, the evidence of record weighs against a finding that has a dental disability (other than TJC) that has causal origins in service.  There is no evidence that the Veteran has a current dental disability, or that he has had one since filing his claim in August 2008.  Accordingly, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.   See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the Texas Veteran's Commission, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board concludes that VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced any outstanding dental records that he wanted VA to obtain or that he felt were relevant to his claim.

In this case the Veteran has been provided with more than one VA examination to determine any current dental disability and address his contentions, and the evidence of record does not warrant that another VA examination be given.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained regarding a dental disability.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

New and material evidence having been received; the claim for entitlement to service connection for a dental disability, to include: fracture of the palate and teeth is reopened.

Entitlement to service connection for a dental disability, to include: fracture of the palate and teeth, is denied.  


REMAND

The Board finds that the evidence of record is not sufficient to adjudicate the issues of entitlement to service connection for a bilateral arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, sleep apnea, and a right ankle disability.

The Veteran contends that he has had a bilateral arm disability since shortly after exiting service.  The Veteran reports that he began receiving treatment for joint pain and swelling of the arms between 1994 and 1997.  While the Veteran has not been diagnosed with a bilateral arm disability, a neurosurgeon commented that the Veteran had a disk spur complex at C5-6 on the left side narrows the neural foramina when he underwent a cervical MRI in 2012.  The Veteran reported some limitation of motion in his neck and pain that concerned him.  The Veteran was noted to have numbness and tingling in his arms, which is usually on the right side.  The record indicates that the Veteran's bilateral arm condition may be related to his service-connected spine condition.  Therefore, the Board finds that Veteran should be afforded a VA examination to determine if the Veteran has any current disability of the bilateral arms, and if so, an opinion as to the etiology of that condition to include as secondary to his service connected neck disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a bilateral knee disability due to running on black top during active duty, which caused pain and swelling in his knees and other problems with his legs.  In 2010, the Veteran underwent radiographic imaging of his knees, which indicated that the Veteran had partial tears and inflammatory changes of the anterior cruciate ligament and degenerative changes of his medial meniscus of his right knee.  Since this time the Veteran has continued to complain of bilateral knee pain, but has not been given a VA examination regarding a diagnosis and etiology of his condition.  Therefore, the Board finds that a VA medical examination is warranted to determine whether there is a nexus between any current disability of the Veteran's bilateral knees and his military service.   

The Veteran filed service-connection for sinusitis due to his in-service fall.  The Veteran reports that he did not have sinus problems or allergies prior to entering the service, but has been dealing with them since service.  The Board notes that the Veteran was diagnosed with rhinitis in September 1989 while in service, and was diagnosed with allergic rhinitis by the VA examiner in his September 2012 examination.   The examiner did not provide an opinion on whether the Veteran's in-service rhinitis is related to his currently diagnosed allergic rhinitis.      

The Veteran has been diagnosed with obstructive sleep apnea, which he believes is secondary to his in-service fracture of his maxilla during his August 1992 fall.  The Veteran contends that his palate was pushed back in his mouth due to the fall, which obstructs his breathing during sleep.  The Veteran was sent for a VA examination September 2012 regarding whether the Veteran's the Veteran's previously broken upper palate in 1992 caused his sleep apnea.  The examiner noted findings that the Veteran did not have a fractured upper palate, and therefore the Veteran's sleep apnea could not be related.  However, the Board notes that while the Veteran's palate my not currently be fractured that does not preclude the possibility that the in-service injury either shifted his jaw or his palate, which may have some relation to his current sleep apnea.  Therefore, the Board finds that the claim must be remanded for an opinion regarding whether the Veteran's in-service fall, caused his obstructive sleep apnea.

Finally, in his July 2011 VA examination regarding his ankles, the Veteran was diagnosed with bilateral ankle strains.  The Veteran received service-connection for his left ankle, but not the right ankle.  In his September 2010 VA Form 9, the Veteran stated that he believes that his right ankle problems are due to his service-connected left ankle.  The Veteran stated that performing physical activity on his painful left ankle caused guarding and a change of gait that caused his current right ankle disability.  The 2011 examiner did not provide an opinion on whether the Veteran's current right ankle disability is secondary to his left ankle disability.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the bilateral arms, to include: degenerative joint disease and radiculopathy related to his service connected spinal condition. The examiner must review the claims file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any arm condition found is related to the Veteran's service in any way, to include as secondary to his service-connected spinal condition.  If any arm disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  A complete rationale for any opinions must be provided.

2. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the bilateral knees, to include: degenerative joint disease.  The examiner must review the claims file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any knee condition found is related to the Veteran's service in any way.  If any knee disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  A complete rationale for any opinions must be provided.

3. Schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's current allergic rhinitis or any current rhino-sinus disability.  The examiner must review the claims file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current rhino-sinus disability found is related to the Veteran's service.  The examiner should specifically comment on whether the Veteran's current allergic rhinitis is at least as likely as not related to the rhinitis diagnosed during service in September 1989.  A complete rationale for any opinions must be provided.

4. Obtain a VA opinion (and include an examination if necessary) for the purposes of determining if the Veteran's current sleep apnea is at least as likely as not (50 percent or greater probability) secondary to the Veteran's in-service fracture of his maxilla or any residuals of that accident.  If the Veteran's sleep apnea found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  A complete rationale for any opinions must be provided.

5. Schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's current right ankle strain.  The examiner must review the claim file and should note that review in the report.  The examiner should specifically opine as to whether the Veteran's current right ankle strain is at least as likely as not (50 percent or greater probability) secondary to his service-connected left ankle.  A complete rationale for any opinions must be provided.

6. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


